DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 17/223,701 (04/06/21) filed on 05/11/22.
Allowable Subject Matter
Claims 1 - 9, 11 and 14 - 23 are allowed, subject to the examiner’s amendment described below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary D. Cleary, Reg. No. 72,295 on Thursday, June 23, 2022.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 1, 2, 8, 9, 15 and 16.
1.	(Currently Amended)	An apparatus comprising:
	one or more processors; and
	memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
	receive, from a telematics device, using a first network connection with the telematics device:
		an indication of a vehicle; and
	trip data comprising a type of a trip taken by the vehicle and a number of miles driven during the trip;
	determine, based on comparing the indication of the vehicle with a plurality of available vehicles, an identity of the vehicle;
generate a driving score for the vehicle based, at least in part, on the identity of the vehicle, the type of the trip, and the number of miles driven during the trip; and
	provide the driving score, wherein providing the driving score comprises:
sending, to a computing device associated with a driver of the vehicle and using a second network connection, 

receiving a validation of the driving score from the validation agency; and
sending the an entity different than the driver of the vehicle.

2.	(Currently Amended)	The apparatus of claim 1, wherein the telematics device provides a [[the ]]notification of the driving score comprising

8.	(Currently Amended)	A method comprising:
	receiving, by a first computing device and from a telematics device using a first network connection with the first computing device:
		an indication of a vehicle; and
	trip data comprising a type of a trip taken by the vehicle and a number of miles driven during the trip;
	determining, by the first computing device, an identity of the vehicle based on comparing the indication of the vehicle with a plurality of available vehicles;
generating, by the first computing device, a driving score for the vehicle based, at least in part, on the identity of the vehicle, the type of the trip, and the number of miles driven during the trip; and
	providing the driving score, wherein providing the driving score comprises:
sending, to a second computing device associated with a driver of the vehicle, 

receiving a  validation of the driving score from the validation agency; and
sending the an entity different than the driver of the vehicle.

9.	(Currently Amended)	The method of claim 8, wherein the telematics device provides a [[the]] notification of the driving score comprising 

15.	(Currently Amended)	A system comprising:
	a telematics device comprising:
		one or more first processors; and
	first memory storing first instructions that, when executed by the one or more first processors, cause the telematics device to:
		collect, via one or more sensors:
		an indication of a vehicle; and
	trip data comprising a type of a trip taken by the vehicle and a number of miles driven during the trip; and
	a computing device comprising:
	one or more second processors; and
	second memory storing second instructions that, when executed by the one or more second processors, cause the computing device to:
	receive, from the telematics device and using a first network connection, the indication of the vehicle and the trip data;
	determine, based on comparing the indication of the vehicle with a plurality of available vehicles, an identity of the vehicle;
generate a driving score for the vehicle based, at least in part, on the identity of the vehicle, the type of the trip, and the number of miles driven during the trip; and
	provide the driving score, wherein providing the driving score comprises:
sending, to a computing device associated with a driver of the vehicle and using a second network connection, 

receiving a validation of the driving score from the validation agency; and
sending the an entity different than the driver of the vehicle.

16.	(Currently Amended)	The system of claim 15, wherein the first instructions, when executed by the one or more first processors, further cause the telematics device to provide a[[the]] notification comprising at least one of: an audible alert, or a visual alert.
Reasons for Allowance
Prior double patenting rejections with respect to US Pat. No. 10/997,669 and US Pat. No. 10/360,636 are withdrawn in light of applicant’s arguments and/ or amendments.
Please refer to the prosecution history in the instant application.  In particular, applicant’s remarks (05/11/22), pgs. 9 - 13 discuss why the claimed invention is patent eligible in light of Alice 101.  
With respect to Alice 101, applicant’s claimed invention provides a “practical application” because the claimed machine (e.g., apparatus; computing device) operates within a network-centric environment with a plurality of other devices/ entities (e.g., telematics device; computing device associated with a driver; validation agency).  In this context, the claimed machine provides feedback (e.g., driving score) to a driver about their driving behavior; feedback (e.g., driving score) to another entity about the driver’s behavior; and validation.   As noted in applicant’s specification, the feedback provides information to drivers’ about their habits and may have business uses for different entities (e.g., financial institutions; insurance companies; department of motor vehicles etc.).  See also, para. [06] [07] of applicant’s specification as filed 04/06/21.
Please refer to the prosecution history in the instant application.  In particular, applicant’s remarks (05/11/22), pgs. 13 - 17 which distinguish the claimed invention from the closest prior art references listed below.
Coleman, US Pub. No. 2013/0046559;
Mahalingaiah, US Pub. No. 2010/0073124; 
Catten, US Pub. No. 2010/0207787; and 
Peak, US Pub. No. 2011/0215628.
With respect to the non-patent literature reference listed below:
“Warn me now or inform me later:  Drivers’ acceptance of real-time and post-drive distraction mitigation systems” by Shannon C. Roberts; Mahtab Ghazizadeh; and John D. Lee.  Int. J. Human-Computer Studies 70 (2012) Pgs. 967 - 979.  (hereinafter Roberts).
Roberts is relevant to the claimed invention because it discloses providing feedback to drivers regarding their performance.  Roberts does not address all of the particular attributes of the claimed invention however, such as the specificity of the driving score generated; providing feedback to both the driver and another entity; and validation.
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 9, 11 and 14 - 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697